Citation Nr: 1536706	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for amputation of the right index finger and traumatic arthritis of the right thumb. 

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to June 25, 2012 and a rating in excess of 30 percent since June 25, 2012. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran, who is a recipient of the Silver Star, Purple Heart and the Combat Infantryman Badge, served on active duty from March 1967 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  During the pendency of the appeal, the RO increased the rating for service-connected PTSD from 10 percent to 30 percent effective June 25, 2012; this is reflected on the first page of the decision. 

A claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Even though the Veteran contends that he has difficulty obtaining and maintaining employment, the Veteran operates a 135-acre cattle ranch with his brother, and he works approximately 40 hours per week.  Accordingly, TDIU is not at issue.  

In February 2012, the claim reached the Board.  However, the Board remanded the claim for the scheduling of a new hearing based on the Veteran's request in his substantive appeal, and for new examinations of his service-connected disabilities to determine their current severity.   The Veteran attended examinations in June 2012.  A hearing was scheduled for May 2013.  The Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the Veteran failed to appear at his scheduled hearing and has not shown good cause for why he did not appear.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d).



FINDINGS OF FACT

1.  During the appeal period, the Veteran's right index finger and thumb disabilities manifested as pain and limited range of motion in the right thumb, and pain in the hand near the amputated right index finger, without signs or symptoms of ankylosis.

2.  Throughout the entire appeal period, the Veteran's PTSD caused mild, but chronic symptoms including flashbacks of his time in combat, avoidance behaviors, a chronic sleep disturbance, irritability, a hyperstartle reaction, hypervigilance, and difficulty concentrating resulting in an occasional decrease in work efficiency.   

3.  Despite the Veteran's complaints of difficulties with hearing, his bilateral hearing loss has been manifested at worst by Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for residuals of amputation of the right index finger and traumatic arthritis of the right thumb have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5153, 5223, 5228 (2015).

2.  For the entire appeals period, the criteria for a 30 percent disability rating, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Hand - Index Finger and Thumb 

The Veteran has pain in his right hand related to arthritis in his thumb and pain near his amputated right index finger.  Disabilities of the musculoskeletal system are primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

The Veteran is right hand dominant.  The RO rated these disabilities at 30 percent under Diagnostic Code 5223; this rating has been in effect since November 14, 1968.  It is the highest rating available under this code and applies to favorable ankylosis of the thumb and any other finger of the dominant hand.

The Veteran contends he is entitled to a higher rating due to chronic pain in the right hand and limited motion in both the right thumb and the index finger stump.  He has no pain at the amputation site of the right index finger, but the metacarpal (MCP) joint of the thumb is painful, with decreased range of motion and stiffness.  The Veteran does not contend that other fingers are involved.  Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.

Since the treatment record is devoid of evidence related to the service-connected finger disability, VA scheduled the Veteran for examinations in October 2007 and June 2012 to evaluate the current severity of the condition.  Both examinations revealed that neither the Veteran's right thumb nor the remaining portion of his right index finger is ankylosed, either favorable or unfavorable.  Therefore, the Board considered whether evaluating the disabilities separately would result in a higher rating for the Veteran.  The most applicable codes are Diagnostic Code 5228 and 5229 for limited motion of individual fingers and Diagnostic Code 5153 for amputation of the index finger.

Under Diagnostic Code 5228, for limitation of motion of the thumb (of either the major or non-major hand), a 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A maximum 20 percent rating is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

Under Diagnostic Code 5229, for limitation of motion of the thumb (of either the major or non-major hand), a noncompensable rating is warranted for limitation of motion of the index or long major or minor finger with a gap of less than 1 inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a, DC 5229.  A maximum 10 percent rating is warranted for limitation of motion of the major or minor index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

Under Diagnostic Code 5153, for amputation of the index finger, a 10 percent rating is warranted for amputation through the long phalanx or at the distal joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5153.  A 20 percent rating is assigned when there is no metacarpal resection, and the amputation was at the proximal interphalangeal joint or proximal thereto.  A maximum 30 percent rating is warranted for the dominant or major hand when there has been metacarpal resection of the index finger, with more than half the bone lost. 

For the entire appeals period, the right thumb disability would warrant a 10 percent rating.  In October 2007 and June 2012, the Veteran underwent examinations of the right thumb.  The gap between the right thumb and other fingers at most ranged between one and two inches consistent with a 10 percent rating.  Diagnostic Code 5229 is capped at 10 percent.  

The index finger would warrant a 20 percent rating under Diagnostic Code 5153, for the amputation of the right index finger at the proximal interphalangeal joint.  There was no change in the level of amputation between the October 2007 examination and the June 2012 examination.  

The combined rating of the right thumb and right index finger disabilities rated separately would result in the current 30 percent rating.  38 C.F.R. § 4.25.  Since a higher rating is not achievable with the schedular rating criteria, the Board considered whether extraschedular rating is warranted, as discussed below in section II.   

B.  PTSD

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 10 percent rating requires an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.   

A 30 percent rating requires an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to such symptoms as: 

* depressed mood
* anxiety
* suspiciousness,
* panic attacks (weekly or less often)
* chronic sleep impairment
* mild memory loss (such as forgetting names, directions, recent events)

A 50 percent rating requires an occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

* flattened affect
* circumstantial, circumlocutory, or stereotyped speech
* panic attacks more than once a week
* difficulty in understanding complex commands
* impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) 
* impaired judgment
* impaired abstract thinking
* disturbances of motivation and mood 
* difficulty in  establishing and maintaining effective work and social relationships 	

A 70 percent rating requires an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:

* suicidal ideation
* obsessional rituals which interfere with routine activities
* speech intermittently illogical, obscure, or irrelevant
* near-continuous panic or depression affecting the ability to function independently, appropriately and effectively
* impaired impulse control (such as unprovoked irritability with periods of violence)
* spatial disorientation 
* neglect of personal appearance and hygiene
* difficulty in adapting to stressful circumstances (including work or a worklike setting)
* inability to establish and maintain effective relationships

A 100 percent rating requires a total occupational and social impairment, due to such symptoms as:  

* gross impairment in thought processes or communication
* persistent delusions or hallucinations
* grossly inappropriate behavior
* persistent danger of hurting self or others
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)
* disorientation to time or place
* memory loss for names of close relatives, own occupation, or own name	

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

In a November 2007 rating decision, the RO granted the Veteran service connection for PTSD at 10 percent effective June 20, 2007.  During the pendency of the claim, the RO increased the PTSD rating to 30 percent effective June 25, 2012.  

In the Veteran's notice of disagreement, he contends that he is entitled to higher ratings because he is a combat veteran with a Purple Heart and has reoccurring nightmares and difficulty holding down a job due to having to work with other people.  In evaluating the Veteran's contentions, the Board relied on two VA psychiatric examinations conducted in October 2007 and June 2012 and the Veteran's lay statements.  Other information regarding the Veteran's mental health is not available.  The Veteran has reported consistently that he has not undergone any treatment for PTSD.  Therefore, the only objective evidence of his mental status comes from the VA examination reports.  The Board will examine each period separately.  

Since discharge, and throughout the appeals period, the Veteran has consistently experienced (1) flashbacks of his time in combat, (2) attempts to avoid all events and activities that remind him of the Vietnam War such as movies, (3) chronic sleep disturbance resulting in getting only five hours of sleep per night, (4) is easily irritated over trivial matters, (5) is hypervigilant, (6) has a hyperstartle reaction to loud noises, and (7) difficulty concentrating. 

1.  Prior to June 25, 2012 

During service, the Veteran witnessed three of his friends killed in front of him.  The Veteran was also injured when a rocket launcher blew up resulting in the amputation of his right index finger.  

The Board, as it will discuss in depth below, finds the culmination of the Veteran's symptoms attributable to PTSD equate to a higher initial 30 percent rating rather than the 10 percent rating granted by the RO.  

Work

The Veteran has a tendency to socially withdraw from others and avoid crowds. However, he was able to engage with others in an appropriate manner.   The Veteran also had chronic bouts of anxiety and a chronic sleep disturbance causing him to sleep only five hours per night. 

Although the Veteran reports these symptoms have made it difficult for him to maintain employment, the Board notes that he was employed during this period.  He worked with his brother running cattle and hauling hay, working up to 40 hours per week.   He also engaged in social activities such as attending church once a month.  

The Veteran also engaged in activities outside of work around his home such as yard work, general house maintenance, grilling food, and riding horses.  

School 

School is not a factor in this claim. The Veteran was formally educated to the 11th grade, but obtained his high school equivalency through passage of the General Educational Development (GED) tests. The Veteran was not enrolled in school or training during this period.  

Family and Social Relations

The PTSD had an impact on family and social relations due to the Veteran's emotional distance and desire to socially withdraw.  The Veteran had a wife of 20-plus years whom he lived with, but had a distant relationship.  The Veteran had a brother, step son and daughter who lived close by, but he states he had a strained relationship with them.  He reported not visiting with family members often and mostly spent time with his brother who he worked with and hunted with.  The Veteran also ate with his wife's parents two to three times per year. 

Judgment

On the October 2007 examination report, the examiner reported that the Veteran had no impairment in judgment.  He was oriented to person, time and place.  He did not express any suicidal or homicidal ideation.  There was also no evidence of impulsive behaviors. 

Thinking

The Veteran's thinking was intact and demonstrated no significant impairment.  He was oriented to person, time and place.  His long and short-term memory was good.  He knew his name and the street his office was on.  His speech was spontaneous, coherent, and relevant.  The Veteran was circumstantial and adequately organized.  He was able to abstract proverbs.  

Mood

The Veteran's mood was impaired due to the PTSD.  He was chronically irritable and would become angry at trivial matters.  However, this anger did not cause him to become violent.  The Veteran often presented with a flattened affect and reduced mood, and those symptoms were considered chronic, but mild, by the October 2007 examiner.  

In comparing the rating criteria to the Veteran's symptoms and their effect on core functional areas, the Veteran generally functioned adequately as evidenced by his continued employment, but had occasional decreases in work efficiency due to his mood and desire to socially withdraw from others.  Because his symptoms have relegated the Veteran to work that is largely independent and away from others, the Board finds the effect of his symptoms is consistent with a 30 percent rating.  

The Board evaluated higher rating criteria, but found a higher rating was not warranted.  Even though the Veteran has some of the symptoms listed in the higher rating criteria, his symptoms overall have not impaired his ability to work as would be required in a total 100 percent rating, do not cause deficiencies in most areas as seen in the 70 percent criteria (only mood and family relations are significantly affected), and the Veteran does not have significant impairments in thinking or judgment consistent with the higher 50 percent rating.  Accordingly a 30 percent rating is warranted for the period prior to June 25, 2012.  





	


2.  Since June 25, 2012

Since June 25, 2012, the Veteran's symptoms and effect on functional areas have been unchanged from the prior period.  

Work

The Veteran continued to have difficulty with being in large crowds, and socially withdrew, but continued to engage with others appropriately.  He continued to work full-time on his 135-acre ranch running cattle and hauling hay.  Even though difficulties are shown, there has been no impact on the Veteran's ability to work in his current work setting.   These symptoms would, however, limit him from positions that would require him to interact frequently with others or work in team environments. 

School 

School continued to not be a factor.  The Veteran has not been enrolled in any training programs.  

Family and Social Relations

The PTSD continued to have an impact in the Veteran's family relations.  His relationships with his children and wife and even his brother were further strained.  He often stays to himself and has avoided interacting with friends and family, other than his brother, on a regular basis.  He also has had difficulty showing emotion to others.  

Judgment

The Veteran continued to demonstrate no impairment in judgment.  He has been oriented to person, time and place.  He has not expressed any suicidal or homicidal ideation.  There has been no evidence of impulsive behaviors. 

Thinking

The Veteran's thinking has been intact, but mild memory loss was noted on the June 2012 examination report.   

Mood

The Veteran's mood continued to be impaired due to PTSD.  He has been chronically irritable and angers at trivial matters.  He continues to not become violent.   The Veteran often presents with a flattened affect and reduced mood, and those symptoms were considered chronic, but mild, by the June 2012 examiner.  

In comparing the rating criteria to the Veteran's symptoms and their effect on core functional areas occurring since June 25, 2012, the Veteran generally functions adequately as evidenced by his continued employment, but continues to have occasional decreases in work efficiency due to his mood, as seen in the earlier period.   The Board finds the Veteran's symptoms have been consistent with a 30 percent rating since June 25, 2012.   

The Board evaluated the Veteran's PTSD under higher rating criteria, but finds a higher rating is not warranted.  As discussed in the earlier section, even though the Veteran has some of the symptoms listed in the higher rating criteria, his symptoms overall have not impaired his ability to work as would be required in a total 100 percent rating, have not caused deficiencies in most areas as seen in the 70 percent criteria (only mood and family relations have been affected), and the Veteran have not had significant impairments in thinking or judgment consistent with the higher 50 percent rating.  Accordingly a 30 percent rating is warranted for the period since June 25, 2012.  

C.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under the criteria of Diagnostic Code 6100. Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests (Maryland CNC) together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85. 

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  However, neither of the VA examinations showed such findings, so this provision is inapplicable.

 In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In a November 2007 rating decision, the RO granted the Veteran service connection for bilateral hearing loss with a noncompensable rating effective June 20, 2007.  The Veteran contends that he is entitled to a compensable rating because he has noticed changes in his hearing.  His hearing has become worse. He has difficulty hearing when there is background noise and felt he needed a hearing aid. 

The only adequate audiological tests of record are from the VA examination reports from October 2007 and June 2012.   The Board's review of the audiological examination reports reveal no significant difference between the results of the October 2007 examination and the June 2012 examination.  

On the October 2007 examination, the Veteran's left ear had a Level III hearing disability.  The Veteran had puretone thresholds in the left ear of 25 decibels (dB) at 1000 Hertz (Hz), 30 dB at 2000 Hz, 55 dB at 3000 Hz, and 70 dB at 4000 Hz with an average of 45 dB.  The Veteran's left ear speech discrimination threshold was 82 percent.  

The right ear at the October 2007 examination tested at a Level II hearing disability.  The Veteran had puretone thresholds of 25 dB at 1000 Hz, 30 dB at 2000 Hz, 45 dB at 3000 Hz, and 70 dB at 4000 Hz with an average of 43 dB.  The Veteran's right ear speech discrimination threshold was 86 percent.  

The combination of a Level III disability in the left ear and a Level II disability in the right ear equated to a noncompensable rating.  

Based on the Veteran's continued reports of worsening hearing, VA scheduled the Veteran for additional evaluation in June 2012, which continued to demonstrate a noncompensable hearing disability.  In the left ear, the Veteran had puretone thresholds of 20 dB at 1000 Hertz Hz, 25 dB at 2000 Hz, 55 dB at 3000 Hz, and 70 dB at 4000 Hz, with an average of 42 dB.  The Veteran's left ear speech discrimination threshold was 96 percent.  In the right ear, the Veteran had puretone thresholds of 25 dB at 1000 Hz, 25 dB at 2000 Hz, 45 dB at 3000 Hz, and 70 dB at 4000 Hz, with an average of 41 dB.  The Veteran's right ear speech discrimination threshold was 94 percent.  Both ears actually showed improvement with only a Level I disability seen bilaterally.  This combination also resulted in a noncompensable rating. 

Without any other audiological tests of record, the Board finds a noncompensable rating appropriate for the entire appeal period.    

The Board also considered the applicability of higher ratings, but found that none other applied.  Only Diagnostic Code 6100 applies to hearing loss and provides the best measure of the Veteran's current level of severity.

II.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's right hand, psychiatric, and hearing disabilities.  

The Veteran has reported symptoms such as pain, limited range motion, and stiffness in the right thumb and generalized pain near the amputated index finger.  The level of severity of these symptoms is assessed based on limited range of motion, whether or not ankylosis and the nature of amputation as described in the above rating section.  More severe symptoms than seen here would warrant a higher rating.  

The Veteran reports avoidance, lack of motivation, lack of interest, social withdrawal, mild memory loss, flashbacks, emotional numbness, hyperarousal with startle response, hypervigilance, irritability, anxiety, flat affect, and difficulty concentrating.  Even though all symptoms listed are not specifically enumerated in the rating criteria, the severity, frequency, and duration of these symptoms are found to be equivalent to the 30 percent rating, and no higher, which is consistent with the Veteran as an individual who maintains full-time employment, but has notable issues in certain social settings due to issues with mood. 

The Veteran's hearing loss disability has been manifested by loss of hearing acuity of the levels described above.  He has reported that his hearing loss has resulted in more difficulty hearing speech.   However, such manifestations are reasonably contemplated by the schedular criteria for the Veteran's noncompensable rating under DC 6100, which contemplate hearing loss disability of the nature and severity of that measured.

Even if the Board concluded that some or all of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted.  The Veteran has not had marked interference in employment.  Despite difficulties, the Veteran works full-time running a 135-acre cattle ranch.  Furthermore, the Veteran has had no hospitalizations due to any service-connected disability on appeal.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with his right hand/finger, PTSD, and hearing disability.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his increased rating claims in December 2007 and May 2008 notices.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service, and post-service treatment records.  In 2007 and 2012, VA provided the Veteran opportunity to evaluate his service-connected disabilities on appeal.   The Board finds these examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's increased rating claim.  

The Board notes that new examinations since 2012 have not taken place.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  The Veteran has not expressly contended that his condition has gotten worse since the last VA examination was conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  Furthermore, none of the medical evidence that post-dates the June 2012 examinations suggests that the Veteran's condition has changed.  Therefore, the Board finds there is no duty to provide another examination or a medical opinion.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 30 percent for amputation of the right index finger and traumatic arthritis of the right thumb is denied. 

Prior to June 25, 2012, a 30 percent rating is granted for PTSD subject to the regulations governing VA monetary benefits.  

A rating in excess of 30 percent for PTSD is denied for the entire appeal period. 

An initial compensable rating for bilateral hearing loss is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


